         Case 1:21-cv-00040-CJN Document 17 Filed 02/08/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 US DOMINION, INC., et al.,                             )
                                                        )
        Plaintiffs,
                                                        )
        v.                                              )
                                                              Civil Action No. 1:21-cv-00040-CJN
 SIDNEY POWELL, et al.,                                 )
                                                        )
        Defendants.                                     )
                                                        )
     UNOPPOSED MOTION BY DEFENDANTS SIDNEY POWELL & SIDNEY
  POWELL, P.C., FOR ADMISSION PRO HAC VICE OF HOWARD KLEINHENDLER

       Pursuant to Civil Local Rule 83.2(d), defendants Sidney Powell and Sidney Powell, P.C.,

move for the admission and appearance of attorney Howard Kleinhendler pro hac vice in the

above-captioned action. This motion is supported by Mr. Kleinhendler’s accompanying

declaration. As set forth in his declaration, he is admitted and an active member in good standing

the following courts and bars: the state bars of New York and New Jersey and the bars for the

United States District Courts for the Southern District of New York, the Eastern District of New

York, the District of New Jersey, and the Eastern District of Wisconsin, the United States Courts

of Appeal for the Second, Third, Seventh and Ninth Circuits, and the United States Supreme Court.

This motion is supported and signed below by Lawrence J. Joseph, who will serve as local counsel

and is an active member of the Bar of this Court. Pursuant to Local Rule 7(m), defendants’ counsel

conferred with plaintiffs’ counsel, who indicated that—while the plaintiffs do not waiver any

future objections—the plaintiffs do not oppose this motion.
         Case 1:21-cv-00040-CJN Document 17 Filed 02/08/21 Page 2 of 3




Dated: February 8, 2021             Respectfully submitted,


                                    /s/ Lawrence J. Joseph
                                    Lawrence J. Joseph, D.C. Bar No. 464777
                                    1250 Connecticut Ave., NW, Suite 700-1A
                                    Washington, DC 20036
                                    Tel: (202) 355-9452
                                    Fax: (202) 318-2254
                                    Email: ljoseph@larryjoseph.com
                                    Counsel for Defendants




                                       2
         Case 1:21-cv-00040-CJN Document 17 Filed 02/08/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of February 2021, I electronically filed the foregoing

motion, together with its exhibit and proposed order, with the Clerk of the Court using the CM/ECF

system, which I understand to have caused the service of counsel for the parties.



                                             /s/ Lawrence J. Joseph
                                             Lawrence J. Joseph
